Citation Nr: 0705691	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased, initial (compensable) rating 
for hallux valgus of the left foot associated with bilateral 
pes planus. 

2.  Entitlement to an increased, initial (compensable) rating 
for hallux valgus of the right foot associated with bilateral 
pes planus


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to February 
1973, and from October 1990 to August 1991.  He also had 
periods of military duty in the National Guard 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for hallux 
valgus of both feet associated with bilateral pes planus, and 
assigned separate noncompensable ratings.  The veteran timely 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In a June 2003 rating decision, entitlement to service 
connection for headaches and fatigue, claimed as secondary to 
service-connected hypertension; entitlement to an increased 
rating for service-connected hypertension; and entitlement to 
an increased rating for service-connected bilateral pes 
planus were denied.  A timely notice of disagreement was 
received.  A statement of the case was issued in January 
2005.  As a substantive appeal was not filed within 60 days 
from the date that the RO mailed the statement of the case to 
the veteran, or within the remainder of the one-year period 
from the date of the mailing of the notification of the 
determination being appealed; these issues are not in 
appellate status.  See 38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. § 
20.302(b).  


FINDINGS OF FACT

1.  The veteran's hallux valgus of the left foot associated 
with bilateral pes planus is manifested by moderate bunion 
formation, but the condition does not approximate resection 
of the metatarsal head nor does the overall disability result 
in the functional equivalent of amputation of the great toe.

2.  The veteran's hallux valgus of the right foot associated 
with bilateral pes planus is manifested by moderate bunion 
formation, but the condition does not approximate resection 
of the metatarsal head nor does the overall disability result 
in the functional equivalent of amputation of the great toe.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial, compensable 
disability evaluation for service-connected hallux valgus of 
the left foot associated with bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.71a, Diagnostic 
Codes 5280, 5284 (2006).

2.  The schedular criteria for an initial, compensable 
disability evaluation for service-connected hallux valgus of 
the right foot associated with bilateral pes planus have not 
been met.  38 U.S.C.A. §§ , 5103, 5103A, 5107, 1155 (West & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.71a, Diagnostic 
Codes 5280, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.    

The Board concludes that the RO letter sent in December 2003 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for an increased 
rating, complied with VA's notification requirements and set 
forth the laws and regulations applicable to his claims.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  A VA examination was obtained.   

The veteran was not provided notice of the type of evidence 
necessary to establish the date for the increased rating 
claim.  As the veteran's claim is denied, and there will be 
no effective date assigned; there can be no possibility of 
any prejudice to the claimant.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

B.  Analysis

The veteran has been in receipt of service connection for 
bilateral pes planus, rated 30 percent disabling, since 
separation from service in September 1991.  

A VA feet examination was conducted in July 2002.  The 
veteran complained of a burning sensation of the feet when 
walking, and that injections improved the conditions for 
about a week; and two different shoe inserts only improved 
the condition "somewhat."  Physical examination noted that 
both feet had no arches.  Bilateral pes planus was diagnosed.  

In November 2003, the veteran requested service connection 
for his bilateral bunions, as a disability separate from his 
service-connected bilateral pes planus.  

A VA feet examination was conducted in January 2004.  
Physical examination noted that the veteran had severe flat 
feet.  Moderate bunion formation in that the great toe 
deviated laterally to a slight degree was noted.  The veteran 
was unable to perform a single-footed tiptoe test well, and 
his foot stayed in valgus alignment.  The metatarsophalangeal 
joint of each toe plantar flexed to 20 degrees and 
dorsiflexed to 45 degrees.  The veteran's great toes rotated 
more medially.  An X-ray study and color photographs 
confirmed the diagnoses of flat feet and bilateral hallux 
valgus.  The diagnosis was bilateral, severe flat feet.  The 
examiner noted that this type of foot alignment causes the 
great toe to be pushed into a valgus position, and that the 
veteran is developing some moderate bunions which may well be 
symptomatic. 

As pertinent to the great toes, private progress notes dated 
in 2004 noted that feet X-rays found an exostosis of the 
dorsum of the proximal phalanx of the right great toe and 
that the great toes were contracted.  The diagnosis was 
arthritis and bilateral hallux valgus.

The RO granted service connection for hallux valgus of both 
feet associated with bilateral pes planus, and assigned 
separate noncompensable ratings, effective November 2003.  
The veteran timely appealed for increased initial ratings.  

The veteran contends that his service-connected bilateral 
hallux valgus should be rated more than 0 percent disabling, 
as the symptoms and manifestations of the disability have 
increased in severity.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a no-percent evaluation, a no-percent evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his bilateral hallux valgus, 
the Board must consider his possible entitlement to "staged" 
ratings to compensate him for times since filing his claim 
when this disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 12 
Vet. App. at 125-26.  Thus, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance) is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

The veteran contends that his service-connected hallux valgus 
should be rated more than 0 percent disabling, as the 
symptoms and manifestations of the disability from which he 
suffers have increased in severity.  Specifically, he 
contends that the condition greatly affects his ability to 
stand and walk for any appreciable period of time.  The 
veteran's condition is currently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5280 for hallux valgus, unilateral.  
See generally Verdon v. Brown, 8 Vet. App. 529, 530-31 (1996) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 244, 729 
(27th ed. 1988) for the definition that hallux valgus is an 
angulation of the great toe away from the midline of the body 
and can be caused by bunions).  A 10 percent rating 
contemplates either operation with resection of the 
metatarsal head, or severe impairment, if equivalent to 
amputation of the great toe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.

The Board finds that a rating higher than the assigned 
noncompensable (zero) percent rating is not warranted.  The 
evidence does not support the assignment of a compensable 
evaluation for the veteran's bilateral hallux valgus.  The 
veteran has not undergone resection of the metatarsal head on 
either the right or the left fifth toe.  He does report 
symptoms of a burning sensation of the feet when walking.  
However, the VA examination conducted in January 2004 found 
that the veteran could walk on his tiptoes albeit with 
difficulty, and had motion of all his toes.  

In so holding, the Board deems the veteran is competent to 
describe his symptoms and limitations caused by his service 
connected bilateral hallux valgus.  His report of symptoms is 
deemed credible, but the overall lay and medical evidence of 
record does not establish his entitlement to an increased 
(compensable) rating under the schedular criteria.  With 
respect to evaluating his symptoms under the schedular 
criteria, the Board has made no distinction relating his 
symptoms of pain and activity limitations to the service-
connected bilateral pes planus disability origin which is 
rated 30 percent disabling.  Cf. 38 C.F.R. § 4.14 
(consideration of the same symptomatology under various 
diagnoses ("pyramiding") is forbidden by VA regulation.)

The veteran also contends that private progress notes 
indicate a diagnosis of arthritis, and therefore, he is 
entitled to a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Board notes that degenerative 
arthritis established by X-ray findings is rated on the basis 
of the limitation of motion under the appropriate diagnostic 
code for the specific joint or joints involved.  In the 
absence of limitation of motion, no more than a 20 percent 
rating is warranted with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  In this case, the Schedule does 
not contain a diagnostic code for the evaluation of 
limitation of motion of the toes.  Thus, a separate rating 
for limitation of motion due to degenerative changes under 
diagnostic code 5003 would constitute prohibited pyramiding.  
38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the availability of a separate rating 
under Diagnostic Code 5003/5010 and the applicability of 
sections 4.40, 4.45, and 4.59 depended upon the 
manifestations compensated under Diagnostic Code 5284.  It is 
noted that Diagnostic Code 5284 does not specifically 
contemplate limitation of motion.  However, VA's General 
Counsel has held that depending on the nature of the foot 
injury, Diagnostic Code 5284 (foot injuries) may involve 
limitation of motion and would require consideration of 38 
C.F.R. §§ 4.40, 4.45.  VAOPGCPREC 9-98.  Pursuant to 
Diagnostic Code 5284, the Board has considered whether the 
veteran's disability can be characterized as moderately 
severe under the rating criteria.  Because the veteran's 
bilateral hallux valgus only encompasses the large toe area 
of the foot, the Board does not find that the objective 
medical evidence can support a finding of moderately severe 
foot disability, even considering any limitation of motion 
due to pain.  The Board also notes that the veteran's 
service-connected bilateral pes planus causes the veteran's 
severe foot disability, however, the manifestations of this 
disability cannot be used to provide the veteran an increased 
rating under another service-connected condition.  See 38 
C.F.R. § 4.14, Esteban, supra.  
 
As the noncompensable ratings represented the greatest degree 
of impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged rating pursuant to Fenderson.  In sum, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for hallux 
valgus of either foot; the benefit-of-the doubt doctrine is 
inapplicable and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

An increased, initial rating for hallux valgus of the left 
foot associated with bilateral pes planus is denied.  

An increased, initial rating for hallux valgus of the right 
foot associated with bilateral pes planus is denied.  



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


